Citation Nr: 1728656	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-33 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's Daughter




ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1948 to April 1949.  The Veteran died in October 2010.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Appellant's agent, her daughter, testified at a hearing before the undersigned Veterans Law Judge in March 2017 at the Chicago RO.  A transcript of that hearing is of record.

The history of the claim is complicated and therefore, in order to ensure administrative clarity, it will be discussed in full below.  The Appellant originally filed her claim in February 2011.  Prior to a rating decision being issued, the Appellant contacted the RO and asserted that she would like to withdraw her claim for service connection for the Veteran's cause of death.  However, the rating decision in June 2011 denied all claims initially asserted; dependency and indemnity compensation (DIC) based on a service-connected disability, death pension and accrued benefits.  The Appellant submitted a timely notice of disagreement in June 2011, disagreeing with the decision to rule that the Veteran's cause of death was not due to his service-connected disability, and electing for a decision review officer (DRO) to adjudicate her claim.  The November 2012 statement of the case upheld the denial of all issues.  In a November 2012 VA Form 9, the Appellant appealed the denial of service connection for the Veteran's cause of death.  

In February 2015, the appellant was sent a renewed VCAA notice letter in order to cure any confusion in the appeal.  In March 2015, the Appellant submitted a notice of disagreement for DIC benefits based on a service-connected condition.  The Appellant submitted a hearing request in November 2016.  

A Board hearing in this matter was held in March 2017 at the RO in Chicago, Illinois.  The Appellant was unable to appear but her daughter appeared and provided testimony in this matter.  

The Board notes there is an outstanding Motion to Advance on the Docket (AOD) pending, dated April 2017.  In support of her motion, the Appellant advised the Board that she is now 86 years of age, supported by documentation in the claims file.  In light of this information, the undersigned Veterans Law Judge grants the motion to advance this appeal on the Board's docket based upon advanced age.  38 C.F.R. § 20.900 (c) ("advanced age" is defined as 75 or more years of age).  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c)(2016).  38 U.S.C.A. § 7107 (a)(2)(West 2014).


FINDINGS OF FACT

1. The Veteran died in October 2010.

2. The Veteran's death certificate shows that the immediate cause of death was probable acute myocardial infarction, hypertension, and chronic kidney disease.  

3. During his lifetime the Veteran was service connected for enucleation of the left eye at 40 percent. 

4. The Veteran served during peacetime.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in February 2015.

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Appellant in obtaining evidence; and made sufficient efforts to obtain additionally identified medical evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Appellant has not contended otherwise.  

The Appellant also was provided an opportunity to set forth her contentions during the March 2017 hearing before the undersigned.  The United States Court of Appeals for Veteran's Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the March 2017 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim currently before the Board, and sought to identify any further development that was required to help substantiate the claim.  Specifically, the undersigned clarified that the only issue on appeal is DIC benefits based on a service-connected condition.  

Neither the Appellant nor her representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds that such error was harmless. 

Legal Standard and Analysis

The Appellant, the Veteran's widow, contends that the Veteran's causes of death were exacerbated or caused by his service-connected left eye enucleation.  Specifically, the loss of the Veteran's left eye in 1949 caused excessive drinking and anger later in life, which caused or exacerbated the Veteran's hypertension or chronic kidney disease, which were contributing causes of his death.

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

The Veteran's death certificate, dated October 2010, listed probable acute myocardial infarction, hypertension, and chronic kidney disease as the immediate causes of death.  There was nothing listed under the section addressing any other significant conditions contributing to the Veteran's death.  

To establish service connection for enucleation of the left eye as a contributory cause of death, there must be evidence that the loss of the Veteran's left eye in 1949 was causally connected to the death and "contributed substantially or materially" to death, "combined to cause death," or aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1). 

According to the Veteran's medical records, the Veteran was diagnosed with hypertension in 1975 and type II diabetes in 1985.  He also had a coronary angioplasty in 1993 after multiple instances of chest pain, shortness of breath, and dizziness.  At the time of the Veteran's death he was participating in a VA study for diabetic neuropathy.  Records indicate that the Veteran sought treatment for his illnesses and consistently managed them with medication. 

There is no contemporaneous medical evidence of record, coinciding with the time period of the Veteran's death, showing that he was being treated for the loss of his left eye, or any residuals of the same, by VA or a private physician.  Similarly VA treatment records are silent on the Veteran's left eye disability contributing or coinciding with this heart disability, his hypertension, or his chronic kidney disease.  The Veteran was seen in August 2005 and April 2006 for cataracts and a stronger prescription, both for his right eye.  At that time the VA physician made no mention of irritation or complications of the Veteran's left eye socket or the prosthetic left eye.  

The Veteran died in his sleep at home in October 2010.  At the same time, he had been participating in a VA study for diabetic neuropathy.  VA medical records from his final appointment, approximately 12 days prior to his death, as part of the study noted the Veteran reported no chest pain, dizziness, palpitations, fatigue, or trouble sleeping.  The Veteran reported to the VA physician that he was feeling very good aside from the pain in his right knee from a fall approximately a month prior.  The Veteran was provided an X-ray of the knee at the time of the fall and did not find a fracture.  

After the Veteran's death, the Veteran's daughter contacted the VA to inform them that he was no longer available to participate in the study.  The Veteran's daughter reported his causes of death and advised that she would return all of the Veteran's medications.  

In October 2015, the Veteran's file was provided to a VA examiner for a VA opinion in relation to the Appellant's claim.  The examiner noted that there was no autopsy performed and that it would have been helpful in determining the Veteran's exact cause of death as his medical records leading up to his death did not show a specific medical condition that would have contributed to his death.  The VA examiner also opined that, in general, eye enucleation is not medically related to hypertension, one of the Veteran's noted causes of death.  Additionally, eye enucleation would not directly aggravate other medical conditions.  The examiner noted that the Veteran's hypertension was well controlled at the time of his death.  After considering the evidence of record the examiner concluded that it is less likely as not that the service connected condition of eye enucleation materially or substantially contributed to the Veteran's death, that it combined to cause death, or that it aided or lent assistance to the production of death.  

Although that VA physician did not provide an extensive rationale for his conclusion, considering his opinion in the context of the evidence of record including his observations regarding the treatment records and history, his opinion is entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

At the March 2017 hearing before the undersigned, the Appellant's agent testified that the loss of the Veteran's left eye in 1949 caused drinking and anger problems later in life, which led to his hypertension and chronic kidney disease, which are both noted as causes of his death.  In all of the Veteran's medical documentation there is no medical reference to his left eye enucleation causing or contributing to any of his other medical conditions.  

Based on a review of the record, entitlement to service connection for the cause of the Veteran's death is not warranted.  As noted, despite the Veteran's various health concerns, medical records from the time of injury in 1949 to the time of the Veteran's death in October 2010 do not attribute myocardial infraction, hypertension, or kidney disease to the Veteran's left eye enucleation.  Further, no medical records attribute the worsening of any of those conditions to the Veteran's left eye enucleation.   

The statements of the Appellant and the Appellant's agent regarding the potential connection between the Veteran's left eye enucleation and the conditions noted as his cause of death are acknowledged.  However, the VA treatment records shortly before the Veteran's death provide no indication that his left eye enucleation had caused or contributed to the worsening of his myocardial infarction, hypertension, or chronic kidney disease.

While the Appellant and her agent have set forth various potential theories as to the relationship between the Veteran's left eye enucleation and his death, there is no evidence that either person is qualified to render a medical opinion as to whether the Veteran's left eye enucleation caused or contributed to his death.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue in this case, whether the Veteran's left eye enucleation contributed substantially or materially to his death, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, both the Appellant through written statements and her agent via her testimony, without some form of objective medical corroboration, are not probative. 

Turning to the May 2015 VA examination opinion.  After considering the evidence of record the examiner concluded that, in the absence of any notation to the contrary, the Veteran's left eye enucleation would not have caused or contributed to another medical condition, potentially leading to his death.  The VA examiner's opinion is given significant probative weight as it considered the medical evidence of record and the rationale, even if short, was supported by the record.   

As the preponderance of the evidence is against a finding that the Veteran's left eye enucleation caused or contributed significantly to his death, service connection for cause of death is denied. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
E. I. Velez
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


